Pope, Judge.
This is a probation revocation case. The defendant Davis pled guilty to separate counts of burglary, theft by taking, and theft by deception. He was sentenced to five years to be served on probation upon compliance with certain terms and conditions. Some months later a petition was filed to revoke the defendant’s probation on the grounds that he had failed to meet those conditions. It was alleged he had moved from his address without prior approval, had failed to report to his probation officer, had failed to work faithfully at suitable employment, had failed to make restitution for his crime, and had failed to pay certain court costs which he had been ordered to pay. The court found the defendant had violated these terms of his probation and the balance of his probation was revoked.
The evidence supports the trial court’s finding that appellant was in violation of the terms and conditions of his probation. Slight evidence of violations of the terms of probation is sufficient to revoke a probation. Jones v. State, 153 Ga. App. 411 (265 SE2d 334) (1980). In the present case it is undisputed that appellant failed to report to his probation officer as directed. This alone is sufficient to support the probation revocation. Mann v. State, 154 Ga. App. 677 (3) (269 SE2d 863) (1980).

Judgment affirmed.


Quillian, C. J., and McMurray, P. J., concur.